Case: 20-50944     Document: 00515944974         Page: 1     Date Filed: 07/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 20, 2021
                                  No. 20-50944
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   MTGLQ Investors, L.P.,

                                                             Plaintiff—Appellee,

                                       versus

   Jerry K. Walden, Jr., also known as Jerry K. Walden;
   Tamatha Walden,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CV-992


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Jerry and Tamatha Walden appeal the district court’s grant of
   MTGLQ Investors’ motion for summary judgment. Because we hold that
   the district court did not err in its determination, we AFFIRM.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50944         Document: 00515944974       Page: 2    Date Filed: 07/20/2021




                                    No. 20-50944


          The Waldens argue that the district court erred in granting MTGLQ’s
   motion for summary judgment because they had not had an opportunity to
   conduct discovery. However, the Waldens did not provide enough specific,
   factual information in response to MTGLQ’s motion for summary judgment
   to justify delaying consideration of the motion or denying the motion in order
   to allow discovery per Federal Rule of Civil Procedure 56(d). “[N]on-
   moving parties requesting Rule 56(d) relief ‘may not simply rely on vague
   assertions that additional discovery will produce needed, but unspecified,
   facts.’” Am. Fam. Life Assurance Co. of Columbus v. Biles, 714 F.3d 887, 894
   (5th Cir. 2013) (quoting Raby v. Livingston, 600 F.3d 552, 561 (5th Cir. 2010)).
   We therefore reject this argument.
          In addition, the Waldens assert that the district court erred in granting
   the motion for summary judgment because MTGLQ was simultaneously
   pursuing an expedited order for foreclosure in state court. But this argument
   fails because a state court action for foreclosure under Texas Rule of Civil
   Procedure 736 is not a parallel proceeding. It “has no res judicata, collateral
   estoppel, estoppel by judgment, or other effect in any other judicial
   proceeding.” Tex. R. Civ. P. 736.9; accord Burciaga v. Deutsche Bank Nat’l
   Tr. Co., 871 F.3d 380, 387 (5th Cir. 2017) (noting that Texas law states that a
   Rule 736 action has no preclusive effect and is subject to “collateral attack”
   in other courts).
          Finally, the Waldens argue that the district court improperly admitted
   testimony from MGTLQ’s representative.            This argument is forfeited
   because they failed to raise this argument to the district court. We will not
   consider arguments that are raised for the first time on appeal and will only
   consider arguments which have been presented to the district court.
   Hardman v. Colvin, 820 F.3d 142, 152 (5th Cir. 2016).




                                          2
Case: 20-50944    Document: 00515944974           Page: 3   Date Filed: 07/20/2021




                                   No. 20-50944


                               *        *         *
         Because we conclude that the district court did not err in granting
   MTGLQ’s motion for summary judgment, we AFFIRM.




                                        3